Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Documents Examined
The abstract, specification, drawings and claims of November 22, 2021 are being examined. Claims 25-44 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on November 22, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology ("means").  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 recites "actuating means for moving" without reciting structure capable of performing the function; therefore, the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 35 recites "actuating means" without reciting structure capable of performing the function; therefore, the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 39 recites "actuating means", yet recites structure capable of performing the function; therefore, the limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 41 recites "actuating means", yet recites structure capable of performing the function; therefore, the limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 41 recites "biasing means" without reciting structure capable of performing the function; therefore, the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 43 recites "actuating means", yet recites structure capable of performing the function; therefore, the limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 43 recites "biasing means" without reciting structure capable of performing the function; therefore, the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 44 recites "actuating means for moving" without reciting structure capable of performing the function; therefore, the limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "material processing device" in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 30, 31, 34, 37, 39, 40, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation "flexible material", and the claim also recites "a flexible, non-resilient material" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation "at least one rigid or semi-rigid section", and the claim also recites "a plurality of rigid or semi-rigid sections" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The use of the term "preferably" renders the claim indefinite because the term calls into question, inter alia, whether or not the elements are required by the invention and the metes and bounds of the invention. See Claims 30, 37, 39, 40 and 43.
Regarding Claim(s) 34, the claim lacks antecedent basis for "the movable section". The claim is indefinite because the language is unclear as to what is considered the "movable section".
Regarding Claim(s) 39, the recitation "or other suitable base structure" renders the claim indefinite because it is unclear as to what is encompassed the language.
Regarding Claim(s) 44, the limitation "said at least one conveyor is arranged to feed material to or from said material processing apparatus" renders the claim indefinite. The conveyor is an element of the material processing apparatus; therefore, it cannot be arranged to feed material to or from the material processing apparatus.
Claim limitation “material processing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only uses the term twice and fails to disclose what structure for performing the "processing" function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 31 and 40 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 26, 33-35, 37-39, 43 and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopper (USPN 9055714).
Regarding Claim(s) 25, Hoppel (USPN 9055714) teaches a conveyor (84) comprising a first conveyor section (232) and a second conveyor section (234)movable with respect to said first conveyor section between a deployed state (shown in Figure 20) and a non-deployed state (shown in Figure 21), the conveyor further comprising: at least one skirting (294) movable into and out of a deployed state in which said at least one skirting extends along the second conveyor section (as seen in Figure 20); at least one skirting support (252, 254) coupled to said at least one skirting and movable into and out of a deployed state in which said at least one skirting support holds said at least one skirting in its deployed state; and actuating means for moving (336) said at least one skirting support, wherein said at least one skirting is deformable or foldable [Col. 13:58, "chute wall 294…is formed of a flexible material"; Col. 19:63, "walls 294 fold up to a folded position"].
Regarding Claim(s) 26, the skirting is formed from a flexible material [Col. 13:58, "chute wall 294…is formed of a flexible material"].
Regarding Claim(s) 33, the or each skirting is movable between said deployed state and a non-deployed state in which the skirting is deformed with respect to the deployed state of the skirting. Figure 20 shows the skirting in the deployed state and Figure 21 shows the skirting in the non-deployed state and being deformed.
Regarding Claim(s) 34, the or each skirting is coupled between the first conveyor section and said second conveyor section such that movement of the movable section from its non-deployed state to its deployed state causes the skirting to adopt its deployed state, and movement of the second conveyor section from its deployed state to its non-deployed state causes the skirting to adopt a non-deployed state. Figure 20 shows the deployed state of the skirting and Figure 21 shows the non-deployed state.
Regarding Claim(s) 35, said actuating means is configured to move the or each skirting support between its deployed state and a non-deployed state. The actuator (336) moves the second conveyor section and the skirting, since the skirting is connected to the second conveyor section. 
Regarding Claim(s) 37, the second conveyor section is pivotable with respect to the first conveyor section (about pivot 258), which extends transversely of the first and second conveyor sections and is perpendicular to the longitudinal axis of the conveyor when deployed.
Regarding Claim(s) 38, said first conveyor section is a base section of the conveyor (the first conveyor section is considered a base section as it does not move), the base section optionally including a feed chute (walls of hopper 82).
Regarding Claim(s) 39, said actuating means comprises a linkage (the pivot mount 340) coupled between the skirting support (252) and the first conveyor section (connected to hopper 82, which supports the first conveyor section), or other suitable base structure, such that movement of the second conveyor section between its deployed and non-deployed states causes the linkage to move the skirting support between its deployed and non-deployed states (Figure 20 shows the deployed state and Figure 21 shows the non-deployed state), wherein the linkage preferably comprises at least one rigid structure (pivot mounts 340 and 338), the linkage optionally being pivotably coupled to the first conveyor section (at 338), or other suitable base structure, and to the skirting support (at 340).
Regarding Claim(s) 43, the actuating means comprises an actuator (actuator 336), which is a piston-cylinder combination and is an electric linear actuator operated by an electrical motor (342).
Regarding Claim(s) 44, Hoppel teaches a  material processing apparatus comprising at least one material processing device (hopper 82) and at least one conveyor (84), wherein said at least one conveyor comprises a first conveyor section (232) and a second conveyor section (234) movable with respect to said first conveyor section between a deployed state (Figure 20) and a non-deployed state (Figure 21), the conveyor further comprising: at least one skirting (294) movable into and out of a deployed state in which said at least one skirting extends along the second conveyor section; at least one skirting support (252, 254) coupled to said at least one skirting and movable into and out of a deployed state in which said at least one skirting support holds said at least one skirting in its deployed state; and actuating means for moving (336) said at least one skirting support, wherein said at least one skirting is deformable or foldable [Col. 13:58, "chute wall 294…is formed of a flexible material"; Col. 19:63, "walls 294 fold up to a folded position"], and wherein said at least one conveyor is arranged to feed material to or from said material processing apparatus and/or to or from said at least one material processing device (the conveyor feeds material away from the hopper).

Allowable Subject Matter
Claims 28, 29, 32, 36, 41, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27, 30, 31 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4848534 discloses a moveable chute. USPN 4478548 discloses a flexible skirting. USPN 3828916 discloses an adjustable elbow between conveyor sections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653